                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :    Hon. Douglas E. Arpert

      v.                                    Mag. No. 19-1582-2 fDEA)

JOHANNA R. HERRERA                          ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey (by Elisa

T. Wiygtil, Assistant United States Attorney), and defendant Johanna R.

Herrera (by Scott A. Krasny, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through March 31, 2020 to permit defense counsel the reasonable time

necessary for effective preparation in this matter and to allow the parties to

conduct plea negotiations and attempt to finalize a plea agreement; and the

defendant being aware that she has the right to have the matter submitted to a

grand juiy within 30 days of the date of her arrest pursuant to Title 18, United

States Code, Section 3161(b); and one prior continuance having been entered;

and the defendant, through her attorney, having consented to the continuance;

and for good and sufficient cause shown,

      IT 1$ THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      (1) The parties have entered into plea negotiations, which may render any

grand jury proceedings and any subsequent trial of this matter unnecessary;
      (2) The defendant has consented to the aforementioned continuance;

      (3) The grant of a continuance will likely conserve judicial resources; and

      (4) Pursuant to Title 18, United States Code, Section 316 lfh)f7), the ends

of justice served by granting the continuance outweigh the best interests of the

public and the defendant in a speedy triaL

      WHEREFORE, it is on thisqldiy of January, 2020;

      ORDERED that this action be, and it hereby is continued from the date

this Order is signed through March 31, 2020; and it is further

      ORDERED that the period from the date this Order is signed through

March 31, 2020 shall be excludable in computing time under the Speedy Trial

Act of 1974.



                                     ON.DSARPERT
                                     United Stat    Ma strate Judge

Form and entry consented to:


 ga
EisaT.Wiygul      1)0
Assistant United S(ates Attorney


     -
Nicholas P.
Attorney-ii1xërenton Office

                ,—

           1
Scott A Krasiy;  q
Counsel for Defndant Johanna R. Herrera
                                        2
